DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
In light of the amendments to the specification filed on January 21, 2022, the objections to the specification in the non-final rejection mailed on October 21, 2021 have been withdrawn. 
Claim Objections
In light of the amendments to the claims filed on January 21, 2022, the objection to claim 2 in the non-final rejection mailed on October 21, 2021 has been withdrawn. 
Claim Rejections - 35 USC § 112
In light of the amendments to the claims filed on January 21, 2022, the 112b rejections of claims 11-13 in the non-final rejection mailed on October 21, 2021 have been withdrawn. 
Claims 1-4 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 14 recites “the roller wheel” which renders the claim indefinite because “a separate roller wheel” and “at least one additional roller wheel” have both been previously recited in the claim. It is unclear which roller wheel is being referred to. For the purpose of examination, examiner interprets the “a separate roller wheel” to be the “the roller wheel” as it is recited as being attached to the rocker beam in both instances of the claim. 
Claim 4 line 4 recites “the roller wheel” which renders the claim indefinite as two roller wheels have both been previously recited in claim 1. Examiner interprets “the roller wheel” to be the “a separate roller wheel” recited in claim 1. 
Claim 7 recites “the roller wheel” whereas in claim 1, two different roller wheels are recited. Examiner interprets “the roller wheel” to be the “a separate roller wheel” as claim 7 recites it being separate from “the at least one additional roller wheel”. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sauvageau (US 2017/0225727 A1).
In regards to claim 1: Sauvageau teaches a suspension system for a track assembly of a track-driven work vehicle (Abstract), the suspension system comprising: 
a main undercarriage support beam (Figure 2 reference 22); 
front and rear idler wheels (Figure 2 references 28) coupled to opposed ends of the main undercarriage support beam (See Figure 2 idler wheels coupled to reference 22 through sections 16 and 18), the front idler wheel being coupled to the main undercarriage support beam via a pivot beam (Figure 2 reference 36), the rear idler wheel being pivotably coupled (Paragraph 0101 pivot 40 couples the rear idler wheel to section 18 which couples to reference 22) to the main undercarriage support beam via a rocker beam (Figure 2 reference 38);
 a separate roller wheel (See annotated Figure 2) supported relative to the main undercarriage support beam via the rocker beam (38); and 

wherein the rocker beam is coupled at a first end to the rear idler wheel and at an opposed second end to the roller wheel (See annotated Figure 2).

    PNG
    media_image1.png
    707
    780
    media_image1.png
    Greyscale

In regards to claim 2: The suspension system of claim 1 is taught by Sauvageau. Sauvageau further teaches wherein the first end comprises a rear end of the rocker beam and the second end comprises a forward end of the rocker beam (See annotated Figure 2 above).
In regards to claim 3: The suspension system of claim 2 is taught Sauvageau. Sauvageau further teaches wherein the rocker beam includes an intermediate portion (See portion between first and second ends in annotated Figure 2) of the rocker beam being 
In regards to claim 4: The suspension system of claim 1 is taught by Sauvageau. Sauvageau further teaches wherein the rocker beam is pivotably coupled to the main carriage support beam at a pivot point (Figure 2 reference 40 pivotably connected to section 18 pivotably connected to main undercarriage support beam 22 in Figure 2) defined between the opposed ends of the rocker beam such that the rear idler wheel pivots downwardly relative to the main undercarriage support beam, with upward pivoting movement of the roller wheel relative to the main undercarriage support beam (Figure 2 see wherein when the rear idler wheel moves downward it will cause the roller wheel to pivot upwards and vice versa, See also Paragraph 0101).
In regards to claim 6: The suspension system of claim 1 is taught by Sauvageau. Sauvageau further teaches wherein the roller suspension beam (30) is coupled to the main undercarriage support beam (Figure 2 reference 22) via at least one suspension element (Figure 2 reference 16).
In regards to claim 7: The suspension system of claim 1 is taught by Sauvageau. Sauvageau further teaches wherein the roller wheel comprises a rearward-most roller wheel (See Figure 2 wherein the roller wheel is the rearward-most roller wheel), the roller wheel being isolated from the at least one additional roller wheel (See annotated Figure 2 second to the right-most reference 34).
In regards to claim 8: The suspension system of claim 1 is taught by Sauvageau. Sauvageau further teaches wherein the pivot beam (Figure 2 reference 36) has one end 

    PNG
    media_image2.png
    576
    703
    media_image2.png
    Greyscale


In regards to claim 9: The suspension system of claim 8 is taught by Sauvageau. Sauvageau further teaches a tensioning element (Figure 2 reference 16) coupled between the main undercarriage support beam (Figure 2 reference 22) and the pivot beam (Figure 2 reference 36).
In regards to claim 10: Sauvageau teaches a track assembly (Shown generally in Figure 2) for a track-driven work vehicle (Abstract), the track assembly comprising: 

a drive wheel (Figure 2 reference 12) configured to engage the track; 
front and rear idler wheels (Figure 2 references 28, examiner notes front one is labeled and rear one is not, See also paragraph 0091 lines 15 and 16) around which the track is wrapped;
a plurality of roller wheels (Figure 2 references 34) positioned between the front and rear idler wheels; the plurality of roller wheels including a rearward-most roller wheel (See leftmost roller wheel in annotated Figure 2 above) and at least one additional roller wheel (See second to the right-most roller wheel in annotated Figure 2 above); and
a main undercarriage support beam (Figure 2 reference 22) relative to which the front and rear idler wheels and the plurality of roller wheels are suspended; 
wherein the front idler wheel is coupled to the main undercarriage support beam via a pivot beam (Figure 2 reference 36),
wherein the rear idler wheel and the rearward-most roller wheel are suspended relative to the main undercarriage support beam via a rocker beam (Figure 2 reference 38), and 
wherein the at least one additional roller wheel is supported relative to the main undercarriage support beam via a roller suspension beam (Figure 2 reference 30), the roller suspension beam being separate from the pivot beam (36) and the rocker beam (38).
In regards to claim 11: The track assembly of claim 10 is taught by Sauvageau. Sauvageau further teaches wherein the rocker beam is coupled at a first end to the rear 
In regards to claim 12: The track assembly of claim 11 is taught by Sauvageau. Sauvageau further teaches wherein the rocker beam includes an intermediate portion (See portion of rocker beam 38 between first and second ends in first annotated Figure 2 above) extending between the first and second ends of the rocker beam, the intermediate portion of the rocker beam being pivotably coupled to the main undercarriage support beam (See pivotable coupling of rocker beam through section 18 to main undercarriage support beam 22 in Figure 2).
In regards to claim 13: The track assembly of claim 11 is taught by Sauvageau. Sauvageau further teaches wherein the rocker beam is pivotably coupled to the main
undercarriage support beam at a pivot point (Figure 2 reference 40 pivotably connected to section 18 pivotably connected to main undercarriage support beam 22 in Figure 2) defined between the first and second ends of the rocker beam such that the rear idler wheel pivots downwardly relative to the main undercarriage support beam with upward pivoting movement of the rearward-most roller wheel relative to the main undercarriage support beam (Figure 2 see wherein when the rear idler wheel moves downward it will cause the roller wheel to pivot upwards and vice versa, See also Paragraph 0101).
In regards to claim 15: The track assembly of claim 10 is taught by Sauvageau. Sauvageau further teaches wherein the roller suspension beam is coupled to the main undercarriage support beam via at least one suspension element (Figure 2 reference 16).
In regards to claim 16: The suspension system of claim 10 is taught by Sauvageau. Sauvageau further teaches wherein the pivot beam (Figure 2 reference 36) 
In regards to claim 17: The track assembly of claim 16 is taught by Sauvageau. Sauvageau further teaches a tensioning element (Figure 2 reference 16) coupled between
the main undercarriage support beam (Figure 2 reference 22) and the pivot beam (Figure 2 reference 36).
In regards to claim 18: Sauvageau teaches a track-driven work vehicle (Abstract), comprising: 
a chassis; and 
a track assembly supported relative to the chassis (Paragraph 0014), the track assembly comprising: 
a track (Figure 2 reference 14); 
a drive wheel (Figure 2 reference 12) configured to engage the track; 
a main undercarriage support beam (Figure 2 reference 22) coupled to the chassis (See Figure 2 reference 22 coupled to elements 16 and 18 which are coupled to the vehicle axle or hub 5, See also paragraph 0091); 
a front idler suspension assembly (Figure 2 front references 28, 36, 34) comprising: 
a front idler wheel (Figure 2 front most reference 28); and 
a pivot beam (Figure 2 reference 36) coupled between the main undercarriage support beam and the front idler wheel; 
a roller suspension assembly (Figure 1A second to rear-most roller wheel and reference 42) provided in operative association with the main undercarriage 
at least one roller wheel (Figure 1A second to rear-most roller wheel 34); and
a roller beam (Figure 1A reference 42) configured to support the at least one roller wheel; 
a rear suspension assembly (Figure 2 references 28 (rear), rearmost roller wheel 34, and 38) provided in operative association with the main undercarriage support beam, the rear suspension assembly comprising: 
a rear idler wheel (Figure 2 rear reference 28); 
a rear roller wheel (Figure 2 rearmost roller wheel 34) positioned rearward of the at least one roller wheel; and 
a rocker beam (Figure 2 reference 38) pivotably coupling the rear idler wheel and the rear roller wheel to the main undercarriage support beam (See pivotable coupling of rocker beam 38 to main undercarriage support beam 22 through element 18), 
wherein the roller beam (42) is separate from the pivot beam (36) and the rocker beam (38). 
In regards to claim 19: The work vehicle of claim 18 is taught by Sauvageau. Sauvageau further teaches wherein the rocker beam is coupled at a first end to the rear idler wheel and at an opposed second end to the rear roller wheel (See first annotated Figure 2 above in regards to claim 1), and wherein the rocker beam includes an 
In regards to claim 20: The work vehicle of claim 19 is taught by Sauvageau. Sauvageau further teaches wherein the rocker beam is pivotably coupled to the main undercarriage support beam at a pivot point (Figure 2 reference 40) defined between the first and second ends of the rocker beam (See first annotated Figure 2 in regards to claim 1) such that the rear idler wheel pivots downwardly relative to the main undercarriage support beam with upward pivoting movement of the rear roller wheel relative to the main undercarriage support beam (Figure 2 see wherein when the rear idler wheel moves downward it will cause the roller wheel to pivot upwards and vice versa, See also Paragraph 0101).
Response to Arguments
Applicant's arguments filed January 21, 2022 have been fully considered but they are not persuasive. Specifically applicant argues that Sauvageau fails to teach a roller suspension beam that is separate from the rocker beam and the pivot beam. However, the roller suspension beam of claims 1 and 10 (Figure 2 reference 30) is separate from the pivot beam (36) and the rocker beam (38). Examiner notes that reference 30 is shown in Figure 2 and discussed further in relation to figures 11-13 in Paragraph 0111. The roller suspension beam of claim 18 (Figure 1A reference 42) is also separate from the pivot beam (36) and the rocker beam (38). Sauvageau calls it a second tandem subassembly in Paragraph 0101. Applicant’s assertion that reference 42 in Figure 1A points to roller wheels is incorrect.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.R.H./
Examiner, Art Unit 3611                                                                                                                                                                                            

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611